Per Curiam.
In this case respondents have interposed a motion to strike from the record the statement on appeal, on the alleged ground that such statement was not prepared or served within the time required by law.
It appears that this appeal is taken from an order overruling a motion to quash attachment issued in said action, which order was made on consideration of the affidavit in attachment, and the complaint. On such an appeal it appears that the practice does not strictly require a statement on appeal, but that the record may consist of the order, with the affidavits on which the order was made annexed thereto, properly authenticated as used on the hearing, “ in the place of the statement.” (Code Civ. Proc., § 437; Hayne on New Trial and Appeal, § 261.) This record, although made in the form and under the name of a statement on appeal, contains the matter required, properly certified by the judge who made the order, as being the affidavit on which the same was made. Respondents’ motion is therefore overruled.